WOODLEY, Presiding Judge.
This is an appeal from a judgment of County Court at Law No. 1 of Harris County forfeiting a bail bond in the sum of $400.
The same parties are before the Court and the same questions are presented as in our Cause No. 36,352 this day decided.
The offense alleged in the complaint of George V. Abert filed in the Justice Court was theft of “3 Pks. sirloin steak and one pkg. of filet mignon steaks * *
The complaint and information filed in the County Court three days later alleged the offense of shoplifting and the removal of “four packages of steak.” The complaint was made by Hope Williams.
The bond approved and filed in the Justice Court cause and later filed in County Court at Law No. 1 has the same terms and conditions as the bond before us in our Cause No. 36,352.
For the reasons stated in the opinion in Cause No. 36,352, the County Court was without authority to enter judgment forfeiting the bail bond herein.
The judgment is reversed and the cause is remanded.